 
  Exhibit 10.1
 
TERMINATION AGREEMENT
 
This Termination Agreement, dated November 13, 2020 (the "Termination
Agreement"), between Canntab Therapeutics Limited (“Canntab”) and Exactus, Inc.,
(“Exactus” and together with Canntab, the “Parties”).
 
WHEREAS, the Parties entered into a non-exclusive distribution and profit
sharing agreement dated November 19, 2019 (the “Distribution Agreement”);
 
WHEREAS, the Parties entered into a supply agreement dated November 19, 2019
(the “Supply Agreement”);
 
WHEREAS, the Parties have mutually agreed to terminate the Distribution
Agreement and Supply Agreement on the terms and subject to the conditions set
forth herein; and
 
NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
1. Subject to the terms and conditions of this Termination Agreement, the
Distribution Agreement is hereby terminated as of the date first written above
(the “Termination Date”). From and after the Termination Date, the Agreement
will be of no further force or effect, and the rights and obligations of each of
the Parties thereunder shall terminate, except for any rights and obligations of
the Parties that are expressly designated under Sections 10(D), 16, 17, 18 and
31 of the Distribution Agreement to survive the termination of the Distribution
Agreement.
 
2. Subject to the terms and conditions of this Termination Agreement, the Supply
Agreement is hereby terminated as of the Termination Date. From and after the
Termination Date, the Agreement will be of no further force or effect, and the
rights and obligations of each of the Parties thereunder shall terminate, except
for any rights and obligations of the Parties that are expressly designated
under Sections 8 and 10 of the Supply Agreement to survive the termination of
the Supply Agreement.
 
3. In consideration of the covenants, agreements and undertakings of the Parties
under this Termination Agreement, each Party, on behalf of itself and its
respective present and former parents, subsidiaries, affiliates, related
corporations or entities, officers, directors, shareholders, members, limited
partners, successors and assigns (collectively, “Releasors”) hereby releases,
waives and forever discharges the other Party and its respective present and
former, direct and indirect, parents, subsidiaries, affiliates, related
corporations or entities, employees, officers, directors, shareholders, members,
limited partners, agents, representatives, permitted successors and permitted
assigns (collectively, “Releasees”) of and from any and all actions, manner of
actions, causes of action, proceedings, suits, losses, liabilities, rights,
debts, dues, duties, sums of money, accounts,
 
 
 

 
  

obligations, costs, expenses, liens, bonds, bills, covenants, contracts,
controversies, complaints, indemnities, entitlements, agreements, promises,
variances, trespasses, damages, judgments, executions, claims, and demands, of
every kind and nature whatsoever or howsoever arising, whether now known or
unknown, foreseen or unforeseen, matured or unmatured, suspected or unsuspected,
in law or in equity, in contract or in tort (collectively, “Claims”), which any
of such Releasors ever had, now have, or hereafter can, shall, or may have
against any of such Releasees for, upon, or by reason of any matter, cause, or
thing whatsoever from the beginning of time through the date of this Termination
Agreement arising out of or relating to the Distribution Agreement or Supply
Agreement, except for any Claims relating to rights and obligations preserved
by, created by or otherwise arising out of this Termination.
 
4. This Termination Agreement constitutes the sole and entire agreement of the
Parties with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.
 
5. This Termination Agreement and each of the terms and provisions hereof, may
only be amended, modified, waived or supplemented by an agreement in writing
signed by each Party.
 
6. This Termination Agreement may be executed in counterparts, each of which is
deemed an original, but all of which constitutes one and the same agreement.
Delivery of an executed counterpart of this Termination Agreement electronically
or by facsimile shall be effective as delivery of an original executed
counterpart of this Termination Agreement.
 
[signature page follows]
 

 
  

 
IN WITNESS WHEREOF, the Parties have executed this Termination Agreement on the
date first written above.
 
 
 
EXACTUS, INC.
 
 
By: /s/ Emiliano Aloi
Name: Emiliano Aloi
Title: Interim Chief Executive Officer
 
 
CANNTAB THERAPEUTICS LIMITED
 
 
By: /s/ Richard Goldstein
Name: Richard Goldstein
Title: Chief Financial Officer
 

 
 
 
 
 
 
 
 
 
 
